DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ragless (U.S. Patent Number 6,782,909). Ragless discloses a matric potential responder which includes a liquid absorbing swellable nonliquid material (115) held within a housing (114) of a ceramic material environ such as soil, to the material (115), being subject to a compressive force such as a spring (116). This uses balance of compressive force as compared to tension of the soil matric potential being used to control a position of a valve (119) which is arranged to affect an output such as control of a mains water valve (110) (Please see the abstract).
With respect to claim 1, Ragless discloses and illustrates an apparatus (see Figures 10-13; sensor 112) comprising: a. a housing (114) comprising at least one portion that is water permeable; b. a volume changing material (VCM) capable of retaining water, wherein said VCM increases or decreases its volume in response to increased or decreased water concentration respectively, and wherein said VCM is in direct contact with an inner surface of said at least one water permeable portion of said housing (see column 10, lines 49-61); c.a compressible insert (spring 116) configured to maintain at least a predetermined inner pressure within said apparatus; and d. a receiver (piston 119) configured to engage the compressible insert at above a predetermined threshold of water concentration and configured to transduce a signal when engaged (see column 9, lines 33-45). 
With respect to claim 3, the apparatus of claim 1, wherein said compressible insert fills any space inside said housing not filled by said VCM is disclosed via the spring 116. 
With respect to claim 4, the apparatus of claim 1, wherein said receiver is configured to translate a force applied by said VCM, compressible insert or both into an electrical or mechanical signal. The piston 119 is translates and also see column 9, lines 33-45.
With respect to claim 6, the apparatus of claim 1, wherein said water permeable portion comprises a porous material is disclosed in column 10, lines 45-47. 
With respect to claim 7, the apparatus of claim 6, wherein said porous media is a natural, synthetic, or a semi-synthetic membrane is disclosed in column 10, lines 45-47 as a non-glazed ceramic is disclosed.
With respect to claim 9, the apparatus of claim 1, wherein the VCM comprises a hydrogel is disclosed in column 10, lines 50 and 51.
With respect to claim 16, the apparatus of claim 1, wherein the apparatus is operatively linked to an irrigation system such that the irrigation system activates or shuts off in response to said transduced signal is disclosed at least in column 8, lines 63-67 and column 12, lines 17-19. 
With respect to claim 17, the apparatus of claim 1, wherein the apparatus is operatively linked to a soil water potential measuring system is disclosed in column 12, lines 20-25.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5, 8, 10-15, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ragless.
With respect to claim 2, Ragless further teaches a moisture sensor's housing incorporating bores (bores 115) filled with volume changing material (see column 10, lines 50-52) which is held under pressure by a force applied by a spring (see column 10, lines 56-65). Adjusting the spring to apply pressure results filling the space inside the housing by 10%-90% would be considered to be obvious by the person of ordinary skill in the art as an obvious alternative for filling the space. 
With respect to claim 5, while the claimed sensors are not explicitly disclosed, a piston is disclosed and thus replacing that piston with a traveling sensor in order to measure something would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 8, while Ragless discloses a spring, replacing the spring with something like a piston in order to provide a stronger pressure force would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claims 10-14, while the specific type of volume changing material is not explicitly disclosed, one of ordinary skill in the art can and would be motivated to choose various materials in order to provide a more robust system.  For example, the system is used in soil so the use of a material to help keep bugs out of the system, such as a biocide hydrogel would be obvious to one of ordinary skill in the art.  
With respect to claim 15, while not explicitly disclosed in the reference, the use of a diaphragm to increase pressure would be an obvious choice to one of ordinary skill in he art as it would allow the pressure to be increased while not affecting the VCM much if any at all, thus allowing the device to have an increased pressure but still operate as initially intended as membranes are flexible and would mol to the VCM easily.
With respect to claims 18 and 19, using the device of claim 1 as intended to make known water potential measurements would be obvious for one of ordinary skill in the art at the time of the invention since the device is making matric potential measurements using water swellable materials.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/ExaminerArt Unit 2861



August 15, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861